Title: To Thomas Jefferson from John Nicholas, 2 August 1807
From: Nicholas, John
To: Jefferson, Thomas


                        
                            Sir
                            
                            Geneva 2 August 1807.
                        
                        You will find by the proceeding of a very large and respectable meeting of the people of the County of
                            Ontario in the State of New York, which are forwarded to you by Genl. Hall their chairman, that they are unanimous in
                            resenting the outrages we have received from Great Britain and I believe I may say that they are almost equally united in
                            thinking that we should now go to the root of the evil and not leave to Great Britain the choice of the time for settling
                            our differences—
                        Parties which have been as strongly marked here as any where are entirely sunk in this new interest and we
                            have a prospect of indemnity for the consequences of war in the restoration of that degree of harmony among ourselves
                            which is necessary for the public good—The expression of sentiment which has taken place here is the more meritorious
                            from it’s being accompanied with a full knowledge of the danger war will put us into—This was fully in the contemplation
                            of the meeting and would have been noticed but that it was improper to publish our entire want of preparation to resist an
                            invading enemy. It was thought better to appoint a committee who could disclose our situation more accurately and only to
                            those from whom we hope for relief.
                        The appointment of this committee has made it my duty to address you in their name on our public concerns,
                            which I undertake the more readily from a hope that you will believe I would in no circumstances disregard the public good
                            or the honor of the government.
                        The enrolled militia of this County is probably at this time fully 4000 and that of Genessee County 1000 but
                            the exemptions from the duty of training are so numerous that those who would be able and bound to do duty in time of
                            actual service would be full a fourth more—The Brigadier Generals of this county who are both members of the committee in
                            whose name I write declare that the whole number of guns in the county including rifles which are fit for service will not
                            exceed 600—These are scattered over the county and will be in use only in proportion as the militia are employed and of
                            any draft only a little more than one tenth would have arms fit for use. There is a still greater want of powder &
                                ball for it is probable that one charge for each militia man
                            cannot be found among the people merchants included. It may be thought that the state government is the proper authority
                            to supply these deficiencies, but it is so probable that the northern frontier of this state & particularly the part of
                            it which we inhabit will be the chief theatre of British operations on land that we presume the government of the United
                            States will consider it as great economy to enable the people of the country to defend themselves. If resistance should be
                            delayed until the settlements are broken up men must be brought from a distance as well as the means of supporting them,
                            whereas we are now fully competent to our defence—It would certainly be a very cheap defence of so extensive a frontier
                            so exposed to the enemy if it should cost the United States 10.000 stands of arms ammunition in proportion and the other
                            military equipments with the occasional employment of the inhabitants of the country—But these furnishings would be far
                            from being a total loss for a great proportion of them might be kept in arsenals in perfect order and be as valuable at
                            the end of a war as they are now—If you should think Sir that the defence of the western half of this great frontier will
                            justify your furnishing 5000 stand of arms ammunition & equipments three fourths might be stored at Candaigua in perfect
                                security under the protection of the other fourth placed in the
                            hands of the most exposed settlements and of those which were given out a little care would secure the safe return of the
                            greater part. The expence to the United States then would be little beyond that of transportation and may save the
                            necessity of employing a considerable army supplied from a distance—
                        We cannot help believing however that if magazines of military stores were established in this part of the
                            state and somewhere on the road to the outlet of lake Ontario and the enlistment of volunteers was encouraged in the
                            interval of negociation (all of which might be done apparently for the purposes of defence only) that the province of
                            upper Canada might be taken with the utmost ease—It is the general expectation that the measure will be resorted to and
                            so eager are our people for the service that there is little doubt that it might be affected by volunteers from the 5th
                            division of New York militia (who might enter the province from their respective neighbourhoods by the way of Niagara &
                            Kington) in a months time—
                        That this will be the cheapest mode in which this country can be defended and the line of posts on the lakes
                            be supported there can be no doubt. The posts on the lakes can only be maintained in a defensive war by a considerable
                            regular force and a vast expence for their number—The settlements beyond Genessee river will be immediately broken up and
                            every thing must be conveyed to Niagara under convoy. The fort of Niagara which we presume will be maintained for the
                            value of the stores at present there as a place of deposit & a key to Canada when government shall chuse to invade it,
                            will of itself require considerable force on account of it’s being immediately contiguous to the best settlement of the
                            province & far removed from support—to maintain an intercourse between the posts on the lakes a naval force must be established and increased as
                            the british increase theirs—This complicated expensive and uncertain warfare may all be saved by an attack on Canada
                            which will certainly afford an easy conquest to a force prepared to enter it with the declaration of war—It is believed
                            here that the minds of a great part of the people of upper Canada are prepared for revolt. If this should be the case it
                            will be almost a bloodless conquest, but it ought not to be relied on so much as to prevent any preparation necessary to
                            command success.
                  If upper Canada is left in the hands of the british they must make an effort to sweep all our settlements on the St. Laurence to keep open the communication
                            between the two provinces and the United States must be at the expence of preventing it—If upper Canada is taken there
                            will be scarcely an object to induce the british to invade any part of this frontier & with the power of injuring us it
                            may be hoped their insolence will decline—The indian tribes too will be taken almost entirely out of their hands and when
                            they cease to have dependence on other governments they will become more tractable and the humane policy of our government
                            will become more serviceable to them—It is believed that it will be very difficult to prevent the young men of the tribes
                            within the United States from joining the british unless we make offensive war and employ them—
                        It will be very useful to the United States to possess that country after the war, not only in preventing the removal of it, but in saving the expence of an
                            extensive line of posts which will require additional strength after every new excitement of the two countries—An
                            extension of the territories of the United States too in this quarter is less liable to objection than in any other for
                            there is now a considerable natural dependence on the United States for it’s commerce and when the interest becomes so
                            very great this dependence may be increased to the exclusion of every other— 
                  I am Sir with very high respect yr. mo. ob.
                            servt.
                        
                            John Nicholas.
                        
                    